         Case 1:15-cr-00605-RJS Document 229 Filed 11/19/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------                   x
                                                     :
UNITED STATES OF AMERICA
                                                     :     ORDER OF FORFEITURE
               - v. -
                                                     :
MARLON SISNERO-GIL,
                                                     :     S7 15 Cr. 605 (RJS)
                        Defendant.
                                                     :
----------------------------------                   x

               WHEREAS, on or about April 20, 2016, MARLON SISNERO-GIL (the

“Defendant”) was charged in a three-count Superseding Indictment, S7 15 Cr. 605 (RJS) (the

“Indictment”), with participating in a conspiracy to distribute and possess with intent to distribute

mixtures and substances containing a detectable amount of cocaine, in violation of Title 21, United

States Code, Sections 812, 841(a)(1), 841(b)(1)(A) and 846 (Count One); distributing and

possessing with intent to distribute mixtures and substances containing a detectable amount of

cocaine, in violation of Title 21, United States Code, Sections 812, 841(a)(1) and 841(b)(1)(B)

and Title 18, United States Code, Section 2 (Count Two); and failing to appear in court on or about

April 19, 2016, or any time thereafter, in violation of Title 18, United States Code, Sections

3146(a)(1) and (b)(1)(A)(i) (Count Three);

               WHEREAS, the Indictment included a forfeiture allegation as to Counts One and

Two, seeking forfeiture to the United States, pursuant to Title 21,United States Code, Section 853

of any and all property constituting or derived from any proceeds Defendant obtained directly or

indirectly as a result of the offenses charged in Counts One and Two of the Indictment and any

and all property used or intended to be used in any manner or part to commit and facilitate the

commission of the offenses charged in Counts One and Two of the Indictment;
         Case 1:15-cr-00605-RJS Document 229 Filed 11/19/20 Page 2 of 4




               WHEREAS, on or about September 18, 2019, the Defendant pled guilty to Counts

One through Three of the Indictment, pursuant to a plea agreement with the Government, wherein

the Defendant admitted the forfeiture allegation with respect to Counts One and Two of the

Indictment and agreed to forfeit to the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting or derived from any proceeds the Defendant

obtained directly or indirectly as a result of the offenses charged in Counts One and Two of the

Indictment and any all property used or intended to be used in any manner or part to commit and

to facilitate the commission of the offenses charged in Counts One and Two of the Indictment.

               WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $30,000 in United States currency representing the amount of proceeds traceable to the

offenses charged in Counts One and Two of the Indictment that the Defendant personally obtained;

and

                WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the

Defendant, the proceeds traceable to the offenses charged in Counts One and Two of the

Indictment that the Defendant personally obtained cannot be located upon the exercise of due

diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney Audrey Strauss, Acting United States Attorney, Assistant United States

Attorney, Stephanie Lake of counsel, and the Defendant, MARLON SISNERO-GIL and his

counsel, Oliver S. Storch, Esq., that:

               1.      As a result of the offenses charged in Counts One and Two of the

Indictment, to which the Defendant pled guilty, a money judgment in the amount of $30,000 in

United States currency (the “Money Judgment”), representing the amount of proceeds traceable to
         Case 1:15-cr-00605-RJS Document 229 Filed 11/19/20 Page 3 of 4




the offenses charged in Counts One and Two of the Indictment that the Defendant personally

obtained, shall be entered against the Defendant.

               2.      Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this

Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, MARLON

SISNERO-GIL, and shall be deemed part of the sentence of the Defendant, and shall be included

in the judgment of conviction therewith.

               3.      All payments on the outstanding money judgment shall be made by postal

money order, bank or certified check, made payable, in this instance, to the United States Marshals

Service, and delivered by mail to the United States Attorney’s Office, Southern District of New

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s

Plaza, New York, New York 10007 and shall indicate the Defendant’s name and case number.

               4.      The United States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to such forfeited property.

               5.      Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

               6.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure, the

United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas.
         Case 1:15-cr-00605-RJS Document 229 Filed 11/19/20 Page 4 of 4




              7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

              8.      The Clerk of the Court shall forward three certified copies of this Consent

Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander

J. Wilson, Co-Chief of the Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.

 SO ORDERED:

 __________________________________                                       ___________
 HONORABLE RICHARD J. SULLIVAN                                            DATE
 UNITED STATES CIRCUIT JUDGE
